MEMORANDUM *
The district court did not err when it dismissed appellant Richard Nashiro’s contract claims on the basis of res judicata. See Stewart v. U.S. Bancorp, 297 F.3d 953, 956 (9th Cir.2002). The state court correctly ruled that Nashiro’s claims were preempted by § 301 of the Labor Management Relations Act. The district court properly held that Nashiro had a full and fair opportunity to amend his contract claims in state court to assert them under § 301. See Warehouse, Processing Dist. Workers Union, Local 26 v. Hugo Neu Proler Co., 65 Cal.App.4th 732, 737, 76 Cal.Rptr.2d 814 (Cal.App.2d 1998); see also Tellez v. Pac. Gas and Elec., 817 F.2d 536, 537 n. 2 (9th Cir.1987).
AFFIRMED.

 This disposition is not appropriate for publication and may not be -cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.